Citation Nr: 0404189	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  03-10 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to a higgher (compensable) rating for 
postoperative residuals of a lacerated flexor tendon of the 
right thumb.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
October 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 RO decision which granted service 
connection and a noncompensable rating for postoperative 
residuals of a lacerated flexor tendon of the right thumb.  
The veteran appeals for a higher rating for this condition.  


FINDINGS OF FACT

The veteran's postoperative residuals of a lacerated flexor 
tendon of the right thumb involve the dominant hand and are 
manifested by substantial limitation of motion of the thumb 
and extensive surgical scarring in the area of the thumb and 
wrist.  The overall impairment from this condition is 
equivalent to that found in favorable ankylosis of the thumb.


CONCLUSION OF LAW

The criteria for a 10 percent rating for postoperative 
residuals of a lacerated flexor tendon of the right thumb are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5224 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from October 
1989 to October 2001.  His service medical records show he 
cut his right thumb with a knife while cleaning fish in June 
1993, with resultant laceration of the flexor tendon.  In 
June 1993, he underwent surgery for repair of a right thumb 
lacerated flexor pollicis longus tendon.  During the course 
of surgery it was also noted that the pulley aspect of the 
tendon had also been damaged in the initial injury.  In April 
1994, he underwent another right thumb operation for 
reconstruction for the flexor pollicis longus pulley injury.  
In September 1994, he underwent more surgery involving 
revision of the right flexor pollicis longus pulley 
reconstruction.  At the service discharge examination in 
August 2001, the upper extremities were found to be normal 
except for scars on his right hand and arm.

In January 2002, the veteran filed a claim for service 
connection for postoperative residuals of a lacerated flexor 
tendon of the right thumb.
 
In February 2002, the RO sent correspondence to the veteran 
informing him of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  The letter informed 
him of the evidence needed in order to support his claim.  It 
also requested that he identify all medical treatment 
providers he had seen for the condition, and indicated that 
the VA would attempt to obtain identified records on his 
behalf.  In February 2002, the veteran responded, noting only 
in-service treatment for his right thumb condition.

In March 2002, a VA examination was conducted.  The examiner 
noted the history of a laceration injury to the right thumb 
while cleaning fish, with three related surgeries.  The 
veteran reported he still had some right thumb problems, such 
as when he tried to open jars.  He said his right hand grip 
felt weak.  Physical examination noted he was right hand 
dominant.  There was a zigzag scar over the area of the volar 
base of the right thumb, a scar extending from the palm of 
the hand to the wrist region, and several transverse scars 
over the volar aspect of the right forearm.  Physical 
examination of the right thumb metacarpophalangeal joint 
revealed 5 degrees of extensor lag with further flexion to 65 
degrees.  The interphalangeal joint of the thumb had full 
extension but only 15 degrees of flexion.  For comparison 
purposes, the interphalangeal joint of the left thumb had 0 
to 85 degrees of flexion.  He made a good fist on the right 
hand and could oppose the thumb and remaining fingertips 
satisfactorily.  He had palpable radial pulse.  Sensation to 
light touch was intact.  He had full range of motion in both 
wrists.  The impression was residual of lacerated flexor 
tendon of the right thumb, postoperative times three.  

A VA general physical examination in April 2002 noted the 
veteran's history of laceration of the right thumb with 
flexion impairment.  It was noted he worked in food service.  
Physical examination revealed a small healed scar in the 
right proximal thumb area.  

In January and April 2003 statements, the veteran maintained 
that a compensable rating was warranted for his right thumb 
condition.  He noted that he had functional impairment of his 
major hand as the result of the postoperative right thumb 
tendon laceration, and this interfered with his ability to 
perform his manual labor job.  He said he experienced 
tingling in his hand and arm when the scar area was touched.  
He indicated that he had problems gripping things and doing 
some everyday simple tasks and chores.

II.  Analysis

The veteran contends that a compensable rating should be 
assigned for his service-connected postoperative residuals of 
a lacerated flexor tendon of the right thumb.  Through 
correspondence, the rating decision, and the statement of the 
case, he has been notified with regard to the evidence 
necessary to substantiate his claim, and of his and the VA's 
respective duties to obtain evidence.  Identified pertinent 
medical records have been obtained, and he has been given a 
VA examination.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.   

Disability ratings are based on the VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31. 

Favorable ankylosis of the thumb of either hand is rated 10 
percent, and unfavorable ankylosis of the thumb of either 
hand is rated 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5224 (2002 and 2003).  A note accompanying the latest version 
of Diagnostic Code 5224 mentions that consideration must be 
given to whether evaluation as amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  

Limitation of motion of either thumb is rated 0 percent whent 
there is a gap of less than one inch (2.5 cm) between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  A 10 percent rating is assigned for 
limitation of motion of either thumb when there is a gap of 
one to two inches (2.5 to 5.1 cm) between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers.  
38 C.F.R. § 4.71a, Diagnostic Code 5228 (2003).

The evidence shows that during service the veteran, who is 
right-handed, lacerated the flexor tendon of his right thumb, 
and he subsequently underwent three operations to repair the 
injury.  The surgeries resulted in scarring in the area of 
the right thumb and wrist.  The veteran maintains that he 
still has significant functional impairment of his right 
thumb, which interferes with his manual labor job.  The VA 
examination confirms that he has substantial limitation of 
motion of the right thumb.  For example, the right thumb 
interphalangeal joint could be flexed to only 15 degrees 
(compared to 85 degrees for the other thumb).  There is also 
extensive scarring in the area of the prior surgeries.  

The right thumb is not technically ankylosed (i.e., joint or 
joints fixed in one position) as provided by Code 5224.  And 
while there is substantial limitation of thumb motion, it 
does not fully meet the standards for a compensable rating 
under Code 5228.  Yet the findings at the VA examination 
demonstrate genuine functional impairment from the right 
thumb disability of the major hand, and the overall 
impairment seems to approach that which would be present if 
the thumb were ankylosed in a favorable position (i.e., 10 
percent disability under Code 5224).

The rating schedule notes that there are a number of atypical 
disability pictures in which it is not required that all the 
findings for a particular rating be satisfied, and the focus 
of the rating process is on overall functional impairment.  
See 38 C.F.R. § 4.21.  Moreover, where a disability picture 
more nearly approximates the criteria for a higher rating, 
than the criteria of a lower rating, the higher rating will 
be assigned.  38 C.F.R. § 4.7.  

With this in mind, the Board finds that the veteran's 
postoperative residuals of a right thumb laceration produce 
overall impairment equivalent to that found in favorable 
ankylosis of the thumb, and this supports a higher rating of 
10 percent under Code 5224.  This 10 percent level of 
impairment has persisted since the effective date of service 
connection, and thus no other "staged ratings" are 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
In sum, a higher 10 percent rating for the right thumb 
disability is granted.  The benefit-of-the-doubt rule, 38 
U.S.C.A. § 5107(b), has been applied in granting this 
benefit.


ORDER

A higher rating of 10 percent for postoperative residuals of 
a lacerated flexor tendon of the right thumb is granted.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



